There was a regrettable delay of more than a year by the defendants in filing the papers necessary to complete their appeals, but the majority opinion properly holds, for reasons therein stated, that "we cannot consider the failure by the defendants to file them earlier in determining whether they have prosecuted the appeals with reasonable diligence," and that the state's claim "reduces itself to this, that the defendants were guilty of improper delay in not paying the amount due for *Page 88 
printing the record after they received the letter sent by the clerk on May 12, 1947."
In that letter the clerk stated that the cost of printing the evidence would be approximately $4500, that the rules required that the cost should be paid before the record was printed and that he "would appreciate it if you would send me your check for that amount. The matter will, of course, be adjusted when the record is printed and the actual cost known."
The rule, Practice Book, 369, provides that "the expense of printing such evidence so made a part of the record shall be paid by the appellant, at the actual expense thereof." It fixes no limitation of time within which the cost shall be paid. Almost two months elapsed between the request of the clerk for payment and his receipt of the money. The majority opinion holds that it was not paid within a reasonable time. In view of the lack of any requirement in the rules that the cost must be paid within a definite time, the absence of any previous decision interpreting the rule, the unusually large sum involved and the necessity of apportioning and securing the amount to be raised by the different appellants, I am not prepared to hold that the payment was not made within a reasonable time.
In this opinion DICKENSON, J., concurred. *Page 89